Citation Nr: 0000051	
Decision Date: 01/03/00    Archive Date: 12/28/01

DOCKET NO.  95-13 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) disability pension 
benefits in the amount of $18,518.00.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The appellant had active service from April 1943 to July 
1945.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 decision of the 
Committee on Waivers and Compromises (Committee) of the St. 
Petersburg, Florida, VA Regional Office (RO), which (1) 
concluded that the appellant was at fault in the creation of 
the overpayment of VA improved pension benefits in the amount 
of $18,518.00; and (2) determined there was bad faith on the 
appellant's part in the creation of the overpayment.  


FINDINGS OF FACT

1.  Service connection for atherosclerotic cardiovascular 
disease, post myocardial infarction was granted in a January 
1975 RO decision.  

2.  The appellant was overpaid VA disability pension benefits 
in the amount of $18,518.00 due to his failure to promptly 
inform the VA of the death of his wife.  

3.  In October 1994, the RO terminated the appellant's award 
of disability pension because his wife died on March 5, 1986, 
effective January 1, 1987; this resulted in an overpayment of 
$18,518.00.  

4.  The overpayment was created by intentional failure of the 
appellant to report the death of his wife for the purpose of 
retaining VA benefits.  


CONCLUSION OF LAW

Since there was bad faith on the part of the appellant in 
creation of the overpayment of disability pension benefits, 
waiver of recovery of the overpayment is barred.  38 U.S.C.A. 
§§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.962, 1.965 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has requested a waiver of the overpayment of 
$18,518.00 because it would result in undue financial 
hardship on him.  After review of the record, the Board finds 
that the appellant's indebtedness is the result of bad faith.  
The Board also finds that it is not contrary to equity and 
good conscience to deny a waiver of recovery of the 
overpayment of $18,518.00.  

As a preliminary matter, the Board finds the appellant's 
claim to be well grounded.  That is, it is plausible and 
capable of substantiation.  Moreover, it appears that all 
relevant facts have been properly developed to the extent 
possible, and that the case is ready for appellate 
consideration.  See 38 U.S.C.A. § 5107(a). 

The appellant has not challenged the creation of the 
indebtedness; instead, his contentions go to the equities 
involved in the debt's collection.  Given this, and because 
the Board is satisfied that the debt was properly created, 
that question need not be examined further.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 434 (1991). Thus, the threshold 
question to be answered is whether the appellant demonstrated 
bad faith in the creation of the indebtedness.  

There shall be no recovery of payments or overpayments of any 
benefits under any laws administered by the Secretary [of 
Veterans Affairs] when it is determined that recovery would 
be against equity and good conscience.  38 U.S.C.A. § 
5302(a).  The phrase equity and good conscience means 
arriving at a fair decision between the obligor and the 
Government.  38 C.F.R. § 1.965(a).  However, before the 
principles of equity and good conscience may afford waiver to 
an obligor, it must be determined that there existed in 
connection with the creation of a given overpayment no 
indication of bad faith on the part of the obligor.  See 38 
U.S.C.A. § 5302(c); 38 C.F.R. § 1.963(a).  Bad faith 
generally is an unfair or deceptive dealing by one who seeks 
to gain at another's expense; there need not be an actual 
fraudulent intent, but merely an intent to seek an unfair 
advantage with knowledge of the likely consequences, and a 
subsequent loss to the Government.  See 38 C.F.R. § 
1.965(b)(2).


From 1986 until 1993, the appellant repeatedly reported that 
there had been no change in his dependency status.  However, 
following information from the Social Security Administration 
(SSA), VA discovered that the appellant's spouse died in 
March 1986.  He failed to report this, despite his 
contentions to the contrary.  

Despite being on notice that he was required to accurately 
report any changes in his number of dependents, he 
continually failed to do so until confronted by VA.  Under 
the provisions of 38 C.F.R. § 1.965(b)(2), a demonstration of 
bad faith requires only intent to seek an unfair advantage 
with knowledge of the likely consequences and a subsequent 
loss to the Government.  Given the appellant's repeated 
failure to accurately report the number of his dependents, 
the Board believes that the evidence clearly supports a 
finding of an intent on his part to seek an unfair advantage.  
In reaching this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but the negative 
evidence is not in a state of equipoise with the positive 
evidence so as to otherwise permit a favorable decision.

The Board's finding of bad faith precludes the granting of 
waiver of recovery of the overpayment of disability pension 
benefits now at issue, notwithstanding the provisions of 38 
C.F.R. § 1.965(a) regarding the standard of equity and good 
conscience.  See Farless v. Derwinski, 2 Vet. App. 555, 556-
557 (1992).


ORDER

Waiver of recovery of the overpayment of improved disability 
pension benefits in the amount of $18,518.00 is denied.


		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

 

